Citation Nr: 0638761	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-38 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to October 30, 2003, 
for the grant of an increased rating to 100 percent for post-
traumatic stress disorder (PTSD).  

[The issue of entitlement to an apportionment of the 
veteran's VA compensation benefits, is the subject of a 
separate decision of the Board.]  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1972.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision of the Winston-Salem, North Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO), which granted an 
increased schedular rating for PTSD (from 70 percent to 100 
percent), effective October 30, 2003.  The veteran disagreed 
with the effective date of the increased rating to 
100 percent, and the current appeal ensued.  Although the 
veteran requested a hearing before a member of the Board on 
his VA Form 9, he indicated on February 14, 2006 that he no 
longer wished to have such a hearing.


FINDINGS OF FACT

1.  By way of a December 2000 decision, the RO granted 
service connection for PTSD, and awarded a 30 percent rating, 
effective March 10, 2000, the date of the veteran's claim for 
service connection.  The RO notified the veteran of this 
decision in a December 2000 letter; the veteran did not file 
an appeal. 

2.  By way of a December 2001 rating action, the RO granted 
an increased rating for PTSD, from 30 percent to 70 percent, 
effective from February 28, 2001, the date of the veteran's 
claim for increase.  The RO notified the veteran of this 
decision in a December 2001 letter; the veteran did not file 
an appeal. 

3.  In November 2003, the veteran filed a claim for an 
increased rating for PTSD.  

4.  By way of a February 2004 rating action, the RO granted 
an increased rating for PTSD, from 70 percent rating to 
100 percent, effective October 30, 2003, the date of a letter 
from the veteran's private doctor.  

5.  October 30, 2003 is the earliest date within the year 
preceding the November 2003 claim that it is factually 
ascertainable that the veteran's PTSD warranted a 100 percent 
schedular rating.    


CONCLUSION OF LAW

An effective date earlier than October 30, 2003, is not 
warranted for the increased rating to 100 percent for PTSD.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent letters to the veteran in January 2005 and 
February 2006, which asked him to submit certain information, 
and informed him of his and VA's respective responsibilities 
concerning obtaining evidence to substantiate his claim.  In 
accordance with the duty to assist, the letters informed the 
appellant what evidence and information VA would be 
obtaining, and essentially asked the appellant to send to VA 
any information he had to process the claim.  The letters 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran specifically in the February 2006 letter of what he 
needed to show for an earlier effective date claim.  In view 
of this, the Board finds that the Department's duty to notify 
has been fully satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the statutory requirement in 38 U.S.C.A. § 5103(a) that 
notice be sent to a claimant before the initial adjudication 
of his claim.  This was not accomplished in this case, as 
full and accurate notification of the evidence necessary to 
show what was needed for an earlier effective date was not 
provided until February 2006.  Proper VA notice and process, 
however, was performed as to the claim.  The Board, 
therefore, concludes that to proceed to a decision on the 
merits would not be prejudicial to the appellant in this 
instance.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered a hearing and 
declined.  While the duty to assist usually includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on a claim, 
a medical opinion would have no bearing on the effective date 
issue addressed below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

II.  Earlier effective date

A.	Background

In this case, the veteran initially filed a claim for 
entitlement to service connection for PTSD in March 2000.  By 
rating decision of December 2000, the RO granted service 
connection for PTSD, and awarded a 30 percent rating, 
effective March 10, 2000, the date of claim.  The RO notified 
the veteran of the grant of service connection by way of a 
December 2000 letter.  This letter provided the veteran a 
copy of the rating decision and a copy of his appellate 
rights.  The veteran did not submit a notice of disagreement 
with this decision, and it is final. 

In February 2001, the veteran's representative filed a claim 
for an increased rating for PTSD.  Accompanying the claim for 
increase was a medical statement from Dr. H, the veteran's 
private psychiatrist.  Dr. H indicated that the veteran's 
service-connected PTSD made him unable to sustain work or 
social relationships; he found the veteran to be permanently 
and totally disabled.  The veteran's GAF score was reported 
to be 30.  Findings on an October 2001 VA psychiatric 
examination, however, appeared to show PTSD of a less severe 
degree.  The VA examiner reported that the veteran had 
nightmares and intrusive thoughts, a tense mood, adequate 
judgment and insight, good memory, and no suicidal or 
homicidal ideation.  Instead of finding that PTSD precluded 
the veteran from all employment, the VA examiner found that 
PTSD only rendered him unable to work full time.  He 
determined the veteran's GAF score was 60.  In a December 
2001 rating decision, the RO increased the disability rating 
for PTSD from 30 percent to 70 percent, effective 
February 28, 2001, the date of the claim for increase.  In a 
December 2001 letter, the RO notified the veteran of the 
increased rating and provided him a copy of the rating 
decision and a copy of his appellate rights.  The veteran did 
not appeal that decision and it is final.
 
In February 2002, the veteran filed a claim for a total 
disability rating based upon individual unemployability 
(TDIU) due to service-connected disabilities.  The Board 
notes that in addition to his service-connected PTSD, the 
veteran had four other service-connected disabilities.  In an 
October 2002 statement, Dr. H. indicated that the veteran 
stopped working in August 2002 at his suggestion.  By rating 
decision of December 2002, the RO granted a TDIU effective 
from August 16 2002, the day following the veteran's last 
date of employment.  

In November 2003, the veteran filed a claim for an increased 
rating for his PTSD.  He stated in his claim that his PTSD 
had worsened.  Attached to his claim, was an 
October 30, 2003, medical statement from his private 
psychiatrist, Dr. H.  The statement documented, in pertinent 
part, an increase in the amount of medication prescribed for 
the veteran, decreased sleeping, hypervigilance, and startle 
attacks.  The veteran's GAF score was reported as 30.  In 
December 2003, the veteran underwent a VA psychiatric 
examination.  In the examination report, the VA examiner 
addressed the October 2003 medical statement from Dr. H and 
the report of the previous VA psychiatric examination (in 
2001) that indicated the veteran had a GAF score of 60.  The 
examiner examined the veteran and determined that his PTSD 
was more severe than it was in 2001.  The VA examiner found 
the veteran's GAF score was 45.  By rating decision of 
February 2004, the RO increased the veteran's disability 
rating for PTSD from 70 percent to 100 percent, effective 
October 30, 2003, the date of Dr. H's last medical statement.   

The veteran and his representative contend, in essence, that 
an effective date earlier than October 30, 2003, is warranted 
for the grant of an increased rating to 100 percent for PTSD.  
The veteran states that his grant of a 100 percent rating for 
PTSD should be awarded from January 4, 2001.  In support of 
this claim, the veteran points to a new letter from his 
private physician, Dr. H, received at VA on February 24, 
2004, which appears to indicate that the severity of the 
veteran's chronic PTSD in January 4, 2001, was equal to that 
of his present PTSD (now rated 100 percent disabling).  

        

B.  Analysis 

The effective date of an increase in disability compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
a claim was received within one year from such date; 
otherwise, the effective date shall be the date of receipt of 
claim.  38  U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate 
diagnostic codes identify the various disabilities.

PTSD and other psychiatric disorders are rated under the 
General Rating Formula for Mental Disorders, found at 
38 C.F.R. § 4.130, Diagnostic Codes 9411-9440.  The pertinent 
provisions provide for a 100 percent rating when PTSD results 
in total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

Under these provisions a 70 percent rating is warranted when 
PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

As noted, the regulations require that the effective date of 
a claim for increase shall be the earliest date as of which 
it is factually ascertainable an increase occurred, if the 
claim is received within one year from such date, otherwise, 
date of receipt of claim.  Here, the veteran claimed that his 
condition had worsened when he submitted his claim in 
November 2003.  Attached to the claim was the 
October 30, 2003 statement from Dr. H.  Although the veteran 
directs us to a later statement from Dr. H (which indicated 
that the veteran's PTSD as of January 4, 2001, was equal in 
severity to his current chronic PTSD for which he is 
determined to be 100 percent disabled), this later statement 
was dated in February 2004, and was not received at VA until 
March 2004.  Even if the 2004 statement is accepted as true, 
it did not exist prior to the  November 2003 claim and it 
does not contribute to what was factually ascertainable 
within the year prior to the date the veteran submitted his 
claim for increase in November 2003.

In the year prior to November 2003, the only medical evidence 
received was the October 30, 2003 statement from Dr. H.  The 
RO has already granted an effective date for the 100 percent 
rating back to the date of this document.  In short, on 
review of the medical evidence of record in the claims file 
in the year prior to the November 2003 claim for increase, it 
is not factually ascertainable prior to October 30, 2003, 
that the veteran's PTSD met the criteria for a 100 percent 
rating.  As such the claim for an earlier effective date must 
be denied.  38  U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).

While the veteran correctly asserts that Dr. H's statements 
as to the severity of his disability have been consistent 
over the years, and that when viewed longitudinally, such 
statements lend support to his claim that his PTSD was 
totally disabling for years prior to 2003, the veteran 
ignores the fact that the VA examinations over that span did 
not show the veteran's PTSD to be as severe as reported by 
Dr. H.  Furthermore, after the veteran's claim for service 
connection and his claims for increase, the RO considered the 
evidence then of record, both from Dr. H. and from VA 
sources, and issued decisions that rated the veteran's PTSD 
accordingly and assigned effective dates for the ratings.  
The veteran was notified of these decisions but did not 
appeal.  Those decisions are final.  In Rudd v. Nicholson, 20 
Vet. App. 296 (2006), the Court held that when a rating 
decision is final, only a request for a revision premised on 
clear and unmistakable error (CUE) could result in the 
assignment of earlier effective dates.  Once a decision 
becomes final and the appeal period has passed, a 
freestanding claim for an earlier effective date attempts to 
vitiate the rule of finality.  Here, prior decisions became 
final when the veteran did not initiate an appeal with a 
notice of disagreement within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 20.201, and 
20.302(a).  

In evaluating the veteran's current claim for an earlier 
effective date, the Board can only look to the date of the 
claim for increase (November 2003) and the medical evidence 
received in the one-year period prior to the date of the 
claim.   In this matter, as stated above, it was not 
factually ascertainable that the veteran's service-connected 
PTSD was 100 percent disabling prior to October 30, 2003.  
Therefore, an effective date earlier than October 30, 2003 is 
not warranted.  


ORDER

An effective date earlier than October 30, 2003, for the 
grant of an increased rating to 100 percent for PTSD, is 
denied.  





____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


